Citation Nr: 0216924	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1956 to 
December 1959 and from April 1961 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 RO rating decision which 
granted service connection and a 30 percent rating for PTSD, 
effective from August 3, 2000.  An April 2002 RO decision 
granted a higher rating of 70 percent for PTSD, effective 
from August 3, 2000.  The veteran continues to appeal for a 
higher rating for PTSD.


FINDINGS OF FACT

The veteran's PTSD results in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's served on active duty in the Army from 
December 1956 to December 1959, and from April 1961 to 
December 1975 when he retired.  He had two tours in Vietnam 
as an infantryman, and his decorations indicate combat 
service.

Historical records show the veteran held different jobs 
after service, such as janitor, and apparently last worked 
in the late 1980s.  Alcohol abuse reportedly was one factor 
in poor job performance after service.  Medical records show 
significant impairment from non-service-connected ailments, 
most notably cardiovascular disease.  The veteran had one 
leg amputated in 1996 due to peripheral vascular disease, 
and the other leg was amputated for the same reason in 2001.  
Since 1996 he has received Social Security Administration 
disability benefits, primarily due to peripheral vascular 
disease with leg amputation.  Since 1998 the VA has 
considered him permanently and totally disabled for non-
service-connected pension purposes, primarily due to 
peripheral vascular disease with leg amputation.

Received from the veteran on August 3, 2000 was a request to 
reopen a claim for service connection for PTSD.  The RO 
thereafter reopened the claim and granted service connection 
and a 70 percent rating for PTSD, effective August 3, 2000.  
The veteran is also service-connected for a right hip 
condition which is rated 20 percent.  The combined rating 
for his service-connected PTSD and right hip condition is 80 
percent (under the combined ratings table of 38 C.F.R. 
§ 4.25).  Based on the effects of the service-connected 
conditions, and effective as of August 3, 2000, the RO 
granted a total disability rating based on individual 
unemployability (TDIU rating), entitling the veteran to 
compensation at the 100 percent rate, and the RO also found 
that the TDIU rating is permanent in nature.

On VA examination in August 2000 the veteran reported he 
cried a lot especially when watching war movies, and that he 
had to kill children and their families in Vietnam and he 
felt guilty about it.  He reported having bad sleep and 
thought he heard things going on in Vietnam during his 
sleep.  He had two tours of duty in Vietnam.  He reported 
intrusive thoughts when he was sober and intrusive thoughts 
of Vietnam when he was drinking.  He reported having 
nightmares, was startled by loud noises, and constantly held 
his feelings in.  He felt that others did not understand him 
and had feelings of detachment.  He was mainly stressed out 
because he made it back and some others did not.  His wife 
had to carefully awaken him from sleep and had to touch the 
bottom of his foot.  He drank to decrease his thoughts of 
killing babies.  On examination it was noted that the 
veteran was casually dressed and was cooperative through the 
examination.  He was alert and oriented times four, his eye 
contact was good, and there were no abnormalities in his 
motor activity.  His mood was fair and his affect was mildly 
constricted.  His speech was of regular rhythm and his 
thought process was coherent and negative for suicidal or 
homicidal ideations.  His insight and judgment were fair and 
cognitive functions were intact.  The diagnoses were PTSD, 
and alcohol dependence in partial remission.  Axis IV 
factors included stress related to chronic alcohol use, 
chronic PTSD symptoms, and overall physical condition.  A 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.  

In a January 2001 letter, the veteran's wife reported that 
the veteran had lost his pride and did not care about his 
personal hygiene, never got dressed, and would only get 
dressed if he had to go see a doctor.

In a February 2001 letter, the veteran reported that he 
suffered from panic attacks and anxiety attacks two to three 
times per week and took medication for the attacks.  He had 
not been able to get a full night of sleep for the last 25 
years or more.  He claimed that in his mind the fighting 
never ended and according to his wife he acted out in his 
sleep.  He turned to alcohol to try to cope with the 
situation of everyday life, but that was not the answer.  He 
claimed that when he retired from the Army he was not able 
to hold a job, his memory and judgment were impaired, and he 
would get confused as to what to do on his job.  

In a February 2001 letter, a clinical forensic psychologist, 
Robert DeFrancisco, reported that the veteran became a 
patient of his due to severe PTSD, and that the veteran's 
severe alcohol and tobacco abuse were directly related to 
the veteran wanting to self-medicate because of his PTSD 
problems since the Vietnam war.  It was noted that the 
veteran became alcohol dependent and abusive during Vietnam 
and when he was discharged from Vietnam.  It was noted that 
the veteran had an erratic work history since his discharge 
from service, and worked primarily as a janitor.  He worked 
as a police officer dispatcher for a few years because he 
could not work as a patrolman due to the memories he had of 
Vietnam.  He had continual flashbacks to brutal killings 
that he participated in, as well as seeing friends and 
enemies die.  Testing showed that the veteran had major 
depressive problems with a sense of extreme discouragement, 
sadness, and demoralization.  He also had feelings of 
detachment, worthlessness, and major depression in the 
propensity to abuse both alcohol and drugs, despite his poor 
physical condition.  This depressive symptoms and anxiety-
related symptoms were extensive, and he had a genuine 
distrust of people, extreme impulsiveness, and general 
intolerance and irresponsibility.  He had difficulty 
sleeping with bursts of irritability and poor concentration.  
Dr. DeFrancisco noted that the veteran had an extremely poor 
work history that had been manifested by continual family 
problems and impaired functioning from an occupational and 
social perspective.  Examination showed the veteran to have 
a highly flattened affect, anxiety on a regular basis, 
difficulty carrying out commands, and impairment with memory 
due to lack of attention and concentration.  He had impaired 
judgment and kept drinking despite his poor physical 
condition.  He had severe mood problems, and Dr. DeFrancisco 
opined that the veteran could no longer work and really had 
not been able to work since the Vietnam war.  Dr. 
DeFrancisco recommended that the veteran be considered 
totally disabled due to his PTSD.  

VA treatment records show that in February 2001 the 
veteran's wife reported that he was having hallucinations 
and drinking excessively.  She later reported that he seemed 
confused and was having visual hallucinations.  The veteran 
was seen in the mental health clinic and it was noted that 
he had more medical difficulties and partly because of this 
he had relapsed on alcohol.  He reported he had de-toxed and 
had not had a drink in two weeks.  His wife was very 
supportive and he seemed more motivated than ever.  A GAF 
score of 50 was assigned.  In March 2001 the veteran's wife 
reported that without alcohol as a depressant, the veteran 
had not been as depressed and his appetite had improved.  He 
got out on their property with his motorized wheelchair and 
was fairly active.  In an April 2001 mental health 
consultation, the veteran was found to be neatly dressed and 
groomed, and was pleasant and cooperative with the examiner.  
He was alert and oriented and his speech was of normal rate 
and rhythm.  His affect and mood were subdued, and his 
thought process was logical and goal directed.  He reported 
that he did not care to live, but did not think he could 
actually commit suicide.  He felt paranoid and sometimes 
felt that people were after him.  He had no obsessions or 
compulsions.  He reported he had seen a person in the house 
one time and no one was there.  He reported having a lot of 
anxiety.  His insight and judgment were good and his 
cognitive functioning was grossly intact.  The impressions 
were severe major depression, recurrent with psychotic 
symptoms, PTSD, and alcohol abuse, and a GAF score of 50 was 
assigned.  

On a VA treatment record dated in July 2001 it was noted 
that the veteran reported he was still not able to sleep 
with any of the medications he took.  He sometimes woke up 
depressed for no reason at all and had been crying a lot.  
He got really upset when he saw things about Vietnam or 
talked about it.  He was irritable.  He had flashbacks at 
night sometimes and had increased startle responses.  The 
loss of his legs exacerbated the veteran's PTSD symptoms 
because it reminded him of the war injuries he saw.  On 
examination he was found to be neatly dressed and groomed, 
and was alert, oriented, and cooperative.  His speech was 
normal in rate and volume and he was calm.  His affect was 
depressed and his mood was pretty good.  His thought 
processes were logical and goal directed.  He had no 
suicidal or homicidal ideations.  He sometimes had paranoid 
thoughts and felt people were talking about him.  He had no 
hallucinations and no anxiety.  His insight and judgment 
were fair and his cognitive ability was grossly intact.  A 
GAF score of 50 was assigned.  

In an August 2001 letter, the veteran's wife reported that 
he was forgetful and would start a sentence and forget what 
he was trying to say.  He could not finish any task, whether 
it was big or small.  He reportedly had panic attacks three 
or more times a day.  She claimed that the veteran was 
paranoid in thinking that people were talking about him or 
out to get him.  He had violent nightmares causing a sleep 
disorder.  The veteran's wife reported she took care of him 
and kept him groomed and looking nice because he did not 
care about keeping himself groomed.  

In an August 2001 letter, Dr. DeFrancisco opined that the 
veteran's extensive drinking, impulsivity, inconsistent 
work, depression and his multitude of other problems were 
the direct result of undiagnosed PTSD, which had led to his 
poor medical condition, including the amputation of both 
legs.  

In an August 2001 VA examination for housebound status or 
permanent need for aid and attendance, it was noted that the 
veteran was alert and oriented and cooperative.  He needed 
some assistance with feeding himself, and needed total care 
for bathing, dressing, and shaving.  He complained of 
intermittent dizziness, some memory loss, some confusion, 
and flashbacks.  He reported he sat around during the day, 
watched television, and read and could only leave home with 
assistance and supervision.  His diagnoses were phantom limb 
syndrome, ulcers, heart bypass surgery two years prior, 
peripheral vascular disease, bilateral above knee 
amputations, hypertension recurrent depression, chronic 
ischemic heart disease, esophageal reflux, and prolonged 
PTSD.  

On VA examination in October 2001 the veteran's wife 
reported that he had not been able to function well at work 
in the past as he had frequent nightmares and difficulty in 
concentrating, and was getting angry on the job.  He worked 
various jobs, and worked in a meat cutting store for one 
year but was not able to get along with the supervisor 
because of his short fuse and arguments.  The veteran's wife 
reported he was hard to get along with at times, he got mad 
when he did not get his way, became verbally abusive, and 
threw things around.  He had been sleeping poorly and slept 
only two to three hours, despite medication.  He had 
nightmares involving Vietnam two to three times a week.  At 
times he was very suspicious and paranoid toward people, and 
reported he only had one friend.  He claimed he could not 
get along with people because of an underlying feeling of 
anger and hostility.  He felt that people were following him 
and that somebody wanted to kill him.  He reported he had 
been drinking to alleviate his underlying depression, and 
claimed he became easily irritable and depressed secondary 
to his combat experiences.  

On examination it was noted that the veteran was somewhat 
unkempt, appeared to be moderately depressed, and had poor 
eye contact.  He did not have any looseness of association, 
but did appear paranoid and suspicious.  He had some ideas 
of reference and association, but denied any auditory or 
visual hallucinations.  His impulse control and frustration 
tolerance were very low.  He could not concentrate on serial 
sevens, and his memory for recent and remote events was 
moderately impaired.  He could name one out of the last five 
presidents and could name only one out of three objects 
after five and fifteen minutes.  His judgment and insight 
were limited and he was easily startled.  His mood was 
moderately depressed, but he denied any suicidal or 
homicidal ideas.  His thinking process was very concrete on 
proverbs.  The diagnosis was PTSD with moderate depression 
and paranoia.  A GAF score of 50 was assigned.  The examiner 
noted that the veteran had a history of alcohol abuse, which 
was to relieve his recurrent thoughts of Vietnam and his 
combat-related experiences.  It was also noted that with 
regard to the veteran's work history, he was functioning 
very poorly prior to the leg amputations, as he was not able 
to hold a job for more than six months to one year.  He had 
a hard time getting along because of his underlying 
paranoia, poor frustration tolerance, and short fuse.  All 
of this symptomatology was related to the veteran's PTSD and 
it had affected his vocational and social functioning.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim, and of the 
respective obligations of VA and him to obtain different 
types of evidence.  He has been afforded VA examinations, 
and identified relevant medical records have been obtained.  
The Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A ; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The rating criteria pertaining to PTSD provide that a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The RO has assigned the veteran's PTSD an initial disability 
evaluation of 70 percent.  As mentioned above, considering 
both service-connected PTSD (rated 70 percent) and a 
service-connected right hip condition (rated 20 percent), 
the veteran has also been assigned a TDIU rating.  The 
present issue on appeal only concerns entitlement to a 
schedular rating higher than 70 percent for PTSD.

Recent VA examinations and treatment records generally note 
a GAF score of 50, and according to DSM-IV this represents 
serious symptoms or any serious impairment in social or 
occupational functioning, such as inability to hold a job.  
The medical records note some but not of the typical 
symptoms for a 100 percent rating for PTSD, as listed in the 
rating criteria.  Obviously, even before service connection 
became effective for PTSD, the veteran could not work due to 
significant other ailments, primarily non-service-connected 
peripheral vascular disease with leg amputation.  The 
effects of such other conditions must be excluded when 
rating the service-connected PTSD.  38 C.F.R. § 4.14.  
Nonetheless, the recent medical records do depict major 
psychiatric impairment from PTSD symptoms alone, and there 
is a reasonable doubt that PTSD by itself now results in 
total occupational and social impairment (the 100 percent 
rating criteria).  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that PTSD produces 
total occupational and social impairment, and thus a higher 
schedular rating of 100 percent for PTSD is warranted.  
Moreover, the Board finds that PTSD has been 100 percent 
disabling since service connection became effective on 
August 3, 2000, and thus the 100 percent rating (rather than 
lesser staged ratings) for PTSD will be continuous from that 
date.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

A higher rating of 100 percent for PTSD is granted.

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

